DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: for consistency, Claim 1 should be amended to recite exchanging the first solvent composition in step i) and removing the first solvent composition or second solvent in step j).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9 – 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 95/03358 to De Vos et al.
Regarding Claims 1, 2, 4, 13, and 21.  De Vos et al. teaches a process for making a polyisocyanate based aerogel (Page 1, Paragraph 1).  The aerogels have a porous network structure comprising a polyisocyanate-based polymer such as a polyurethane, polyisocyanurate, or polyurea (Page 2, Paragraph 10; Page 13, Paragraph 5).  The polyisocyanate-based polymer may be prepared by the reaction of a polyisocyanate which is preferably an aromatic polyisocyanate and a substantially fluorinated isocyanate-reactive compound, wherein the particularly preferred substantially fluorinated isocyanate-reactive compounds comprise at least one hydroxyl (OH) group and straight or branched alkyl groups (i.e. aliphatic carbon chains).  Some of the expressly named compounds include (perfluorohexyl)ethanol, (perfluoroheptyl)ethanol and (perfluorooctyl)ethanol  (Page 3, Last Paragraph – Page 6, Paragraph 5), which are all compounds having aliphatic carbon chains of at least 8 atoms.  Compounds having 
The process of De Vos et al. comprises providing and combining a polyisocyanate compound and the above described substantially fluorinated isocyanate-reactive (hydrophobic) compound.  De Vos et al. further teaches providing a solvent and combining the solvent with the reaction product of the polyisocyanate compound and hydrophobic compound (Page 3, Paragraphs 4 – 5; Page 4, Paragraph 2; Page 10, Paragraph 1; Examples 18 and 19).  The solvent is subsequently be removed by supercritical drying to obtain a porous network structure comprising an polyisocyanate-based polymer such as a polyurethane, polyisocyanurate, or polyurea (Page 2, Paragraph 10; Page 13, Paragraph 5).
The Office recognizes that the polyisocyanate and hydrophobic compound are combined prior to adding the solvent in the process of De Vos et al. (Page 3, Paragraphs 4 – 5; Page 4, Paragraph 2).  However, it has been held that a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In Re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 
De Vos et al. does not expressly describe the aerogel produced as hydrophobic or having water-repelling properties and a cross-linked structure.  De Vos et al. is also silent regarding its water contact angle.  However, De Vos et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties - i.e. a hydrophobic or super hydrophobic aerogel having water-repelling properties, a cross-linked structure, and a water contact angle in the instantly claimed ranges - would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application 
Regarding Claims 3 and 9.  De Vos et al. teaches the process of Claim 1.  In Examples 18 and 19, the dry weight of the aerogel comprises of 1% by weight of the fluorinated hydrophobic compound and 99% by weight of the polyisocyanate (SUPRASEC® X2185 or X2273) (Page 20).
Regarding Claim 5.  De Vos et al. teaches the process of Claim 1 wherein the aerogels produced have a density more generally in the range of 10 to 800 kg/m3 (Page 3, Paragraph 2).
De Vos et al. does not expressly teach the porosity and average pore diameter of the aerogel obtained.  However, De Vos et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties - i.e. an aerogel having a porosity and average pore diameter in the instantly claimed ranges - would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the 
Regarding Claim 6.  De Vos et al. teaches the process of Claim 1 wherein the aerogels produced have a density in the range of 30 to 300 kg/m3 (Page 3, Paragraph 2).
De Vos et al. does not expressly teach the lambda value of the aerogel having the aforementioned density under atmospheric pressure at 10°C.  However, De Vos et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties - i.e. an aerogel having the aforementioned density and a lambda value of the under atmospheric pressure at 10°C in the instantly claimed range - would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only 
Regarding Claim 10.  De Vos et al. teaches the process of Claim 1 wherein the aerogels produced may subsequently be ground into particles (Page 13, Paragraph 5; Page 16, Paragraph 6), i.e. the aerogels produced are monolithic aerogels which are optionally ground into particles having smaller dimensions.
Regarding Claim 11.  De Vos et al. teaches the process of Claim 10 wherein the mixture which produces the aerogel is prepared and then may be left standing for a time period of as long as several weeks (Page 12, Paragraph 4), i.e. the monolithic gel is aged.
Regarding Claim 12.  De Vos et al. teaches the process of Claim 1 wherein the polyisocyanate compound may be diphenylmethane-4,4’-diisocyante (Page 7, Paragraph 1).
Regarding Claim 14.  De Vos et al. teaches the process of Claim 1 wherein the combining step is performed in a reaction vessel and may be accomplished by shaking the reaction vessel (Page 12, Paragraph 2).
Regarding Claims 15 and 16.  De Vos et al. teaches the process of Claim 1 wherein a catalyst compound may be a quarternary ammonium hydroxide, alkali metal hydroxide, alkaline earth metal hydroxide, an organometallic compound, or tertiary amine such as N,N-dimethylcyclohexylamine (Page 9, Paragraphs 1 – 2). The reaction is 
Regarding Claim 17.  De Vos et al. teaches the process of Claim 1 wherein the solvent may be removed by supercritical drying with carbon dioxide (Page 13, Paragraphs 1 - 3).
Regarding Claim 18.  De Vos et al. teaches the process of Claim 1 wherein the solvent may be a hydrocarbon or dialkyl ether (Page 10, Paragraph 2).

Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive.  Applicant argues that the outstanding application is in condition for allowance in light of the present amendment to Claim 1 which further defines the instantly claimed hydrophobic compound.  However, it is the Office’s position that De Vos et al. is still properly relied upon to teach the instantly claimed hydrophobic compound that is a compound having an aliphatic carbon chain with at least 8 carbon atoms.  
De Vos et al. provides substantially fluorinated isocyanate-reactive compounds in the disclosed process, wherein the particularly preferred substantially fluorinated isocyanate-reactive compounds comprise at least one hydroxyl (OH) group and straight 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELISSA A RIOJA/Primary Examiner, Art Unit 1768